UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2013 oTransition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-26213 ROOMLINX, INC. (Exact name of registrant as specified in its charter) Nevada 83-0401552 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 11101 W. 120th Ave., Suite 200, Broomfield, Colorado 80021 (Address of principal executive offices) (303) 544-1111 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated fileroSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of shares outstanding of the Issuer’s common stock as of May 14, 2013, was 6,405,413. ROOMLINX, INC. INDEX PART I.FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2013 (unaudited) and December 31, 2012 1 Consolidated Statements of Comprehensive Income (Loss) for the Three Months Ended March 31, 2013 and 2012 (unaudited) 2 Consolidated Statement of Equity (Deficit)as of March 31, 2013 (unaudited) 3 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 5-13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3.Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II.OTHER INFORMATION Item 1.Legal Proceedings 25 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3.Defaults Upon Senior Securities 25 Item 4.Mine Safety Disclosures 25 Item 5.Other Information 25 Item 6.Exhibits 25 Signatures 26 Roomlinx, Inc. CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Leases receivable, current portion Prepaid and other current assets Inventory, net Total current assets Property and equipment, net Leases receivable, non-current Total assets $ $ LIABILITIES AND EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Customer deposits Notes payable and other obligations, current portion Unearned income, current portion Deferred revenue, current portion Total current liabilities Deferred revenue, less current portion Notes payable and other obligations, less current portion Unearned income, less current portion Line of credit, net of discount Total liabilities Equity (Deficit): Preferred stock - $0.20 par value, 5,000,000 shares authorized: Class A - 720,000 shares authorized, issued and outstanding (liquidation preference of $144,000) Common stock - $0.001 par value, 200,000,000 shares authorized:6,405,413 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) Total Roomlinx, Inc. shareholders’ deficit ) ) Non-controlling interest Total (deficit) ) ) Total liabilities and equity (deficit) $ $ The accompanying notes are an integral part of theseconsolidated financial statements. 1 Roomlinx, Inc. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) for the three months ended March 31, 2013 and 2012 (unaudited) Revenues: Hospitality: Product and installation $ $ Services Residential: Services Total Direct costs and operating expenses: Direct costs (exclusive of operating expenses and depreciation shown seperately below): Hospitality Residential Operating expenses: Operations Product development Selling, general and administrative Depreciation Operating loss ) ) Non-operating income (expense): Interest expense ) ) Interest income ) ) Net loss ) ) Less: net loss attributable to the non-controlling interest Net loss attributable to the Company ) ) Other comprehensive (loss)income: Currency translation (loss)gain ) Comprehensive loss ) ) Comprehensive loss attributable to the non-controlling interest - - Comprehensive loss attributable to the Company $ ) $ ) Net loss per common share: Basic and diluted $ ) $ ) Weighted average shares outstanding: Basic and diluted The accompanying notes are an integral part of theseconsolidated financial statements. 2 Roomlinx, Inc. CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (DEFICIT) for the three months ended March 31, 2013 (unaudited) Roomlinx, Inc. Shareholders Accumulated Preferred Stock A Common Stock Additional Other Total Number of Par Value Number of Par Value Paid - in Comprehensive Accumulated Non-Contolling Stockholders’ Shares $ Shares $ Capital Income (Deficit) Interest (Deficit) Equity Balances,January 1, 2013 $ ) $ $ ) Stock based compensation Comprehensive income (loss): Net loss ) ) ) Translation loss ) ) Balances,March 31, 2013 $ ) $ ) $ $ ) The accompanying notes are an integral part of theseconsolidated financial statements. 3 Roomlinx, Inc. CONSOLIDATEDCASH FLOW STATEMENTS for the three months ended March 31, 2013 and 2012 (unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Amortization of debt discount Stock-based compensation Compensation cost related to restricted stock issuances - Provision for uncollectable accounts and leases receivable ) Change in operating assets and liabilities: Accounts receivable ) ) Prepaid and other current assets ) Inventory Accounts payable and other liabilities ) ) Customer deposits - Unearned income ) ) Deferred revenue ) Total adjustments Net cash used in operating activities: ) ) Cash flows from investing activities: Payments received on leases receivable Purchase of property and equipment ) ) Net cash provided by investing activities: Cash flows from financing activities: Proceeds from the line of credit - Payments on capital lease ) ) Payments on notes payable ) ) Net cash (used in) provided by financing activities ) Effects of foreign currency translation ) Net (decrease) increase in cash and equivalents ) Cash and equivalents at beginning of period Cash and equivalents at end of period $ $ Supplemental cash flow information: Cash paid for interest $ $ Non-cash investing and financing activities: Assets acquired under capital lease $
